 Case18-1998
Case: 2:17-cv-00216-GZS
                Document:Document
                         35 Page: 141
                                   1 Filed
                                      Date08/20/19   Page 1 of 1Entry
                                           Filed: 08/20/2019      PageID   #: 817
                                                                      ID: 6276267




                United States Court of Appeals
                                For the First Circuit
                                   _____________________

 No. 18-1998
                                     BRIDGET PARKER,

                                      Plaintiff, Appellant,

                                               v.

                                   SCOTT LANDRY, et al.,

                                    Defendants, Appellees.
                                    __________________

                                         JUDGMENT

                                   Entered: August 20, 2019

        This cause came on to be submitted on the briefs and original record on appeal from the
 United States District Court for the District of Maine.

       Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 judgment of the district court is affirmed.


                                                    By the Court:

                                                    Maria R. Hamilton, Clerk


 cc:
 Ezra Abbot Rand Willey
 Josh Dall-Leighton
 James Edward Fortin
 Patrick Scott Bedard
